ORDER

PER CURIAM.
Appellant Brian Cherkas (“Husband”) appeals from the judgment of the Circuit Court of St. Louis County, the Honorable John Essner presiding, after the court entered a judgment of dissolution of marriage between Husband and Mari Joanna Cherkas (“Wife”).
Husband appeals to this Court, raising eight points of trial court error. We have thoroughly reviewed the record and the briefs of the parties and no error of law appears. Therefore, an opinion would serve no jurisprudential purpose. The parties have been given a memorandum, for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b). Wife’s motion to strike Husband’s reply brief for violating Rule 84.04(g) of the Missouri Rules of Civil Procedure is moot.
AFFIRMED.